Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 3/22/2021, has been entered into the record. 
Claims 13, 15-17 and 20-26 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohapatra et al. (US Pub. No. 2019/0198658 A1), hereafter referred to as Mohapatra.

As to claim 13, Mohapatra discloses a semiconductor device (fig 1L and [0019]), comprising:
a semiconductor substrate (substrate 100; [0022]); 
a fin-shaped structure (fin-structure 122, 124, 172) disposed on the semiconductor substrate (100), wherein the fin-shaped structure comprises:
a semiconductor fin (semiconductor fin 122; [0025]);
a dielectric layer (layer 172; [0042]) disposed on the semiconductor fin (122); and 
a barrier layer (124; [0025]) disposed between the dielectric layer (172) and the semiconductor fin (122) in a thickness direction of the semiconductor substrate (vertical direction of substrate 100);
a first semiconductor wire (fig 1L, lower wire 128’; [0034]) disposed above the fin-shaped structure (122); and 


As to claim 15, Mohapatra discloses the semiconductor device according to claim 13 (paragraphs above),


As to claim 16, Mohapatra discloses the semiconductor device according to claim 13 (paragraphs above),
wherein the barrier layer comprises a III-V compound semiconductor layer ([0028]). 

As to claim 20, Mohapatra discloses the semiconductor device according to claim 13 (paragraphs above),
a gate dielectric layer (layer 172 surrounding the wire 128’) disposed on the first semiconductor wire (lower wire 128’) and the second semiconductor wire (upper wire 128’); and 
a gate structure (174; [0042]) disposed on the gate dielectric layer (172 surrounding the wires 128’). 

Claim(s) 13 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. (US Pub. No. 2019/0341452 A1), hereafter referred to as Miao.

As to claim 13, Miao discloses a semiconductor device (fig 4c and [0020]), comprising:
a semiconductor substrate (substrate 102; [0030]); 
a fin-shaped structure (fin-structure is fin shaped portion of 102, 104 and 406A) disposed on the semiconductor substrate (102), wherein the fin-shaped structure comprises:
a semiconductor fin (semiconductor fin portion of 102; [0030]);
a dielectric layer (layer 406A; [0041]) disposed on the semiconductor fin (fin portion of 102); and 
a barrier layer (104; [0048]) disposed between the dielectric layer (406A) and the semiconductor fin (fin portion of 102) in a thickness direction of the semiconductor substrate (vertical direction of substrate 102);
a first semiconductor wire (108B; [0031]) disposed above the fin-shaped structure (fin portion of 102); and 
a second semiconductor wire (108C; [0031]) disposed above the first semiconductor wire (108B), wherein the first semiconductor wire (108B) is disposed between the second semiconductor wire (108C) and the fin-shaped structure (fin portion of 102) in the thickness direction of the 

As to claim 22, Miao discloses a semiconductor device (fig 5C and [0020]), comprising:
a semiconductor substrate (substrate 102; [0030]); 
a fin-shaped structure (fin-structure is fin shaped portion of 102, 104 and 406A) disposed on the semiconductor substrate (102), wherein the fin-shaped structure comprises:
a semiconductor fin (semiconductor fin portion of 102; [0030]);
a dielectric layer (layer 406A; [0041]) disposed on the semiconductor fin (fin portion of 102); and 
a barrier layer (104; [0048]) disposed between the dielectric layer (406A) and the semiconductor fin (fin portion of 102) in a thickness 
a first semiconductor wire (108A; [0031]) disposed above the fin-shaped structure (fin portion of 102); and 
a second semiconductor wire (108B; [0031]) disposed above the first semiconductor wire (108A), wherein the first semiconductor wire (108A) is disposed between the second semiconductor wire (108B) and the fin-shaped structure (fin portion of 102) in the thickness direction of the semiconductor substrate (vertical direction of substrate 102), the first semiconductor wire (108A) is separated from the second semiconductor wire (108B), and the first semiconductor wire (108A) directly contacts the dielectric layer (406A);
a gate dielectric layer (502) disposed on the first semiconductor wire (108A) and the second semiconductor wire (108B); and 
a gate structure (metal gate 504) disposed on the gate dielectric layer (502), wherein a part of the gate dielectric layer (502) disposed on the first semiconductor wire (108A) is located between the first semiconductor wire (108A) and the dielectric layer (406A) in the thickness direction of the semiconductor substrate (102; See Annotated Figure 5C below with the gate dielectric 502 in the indent 402). 

    PNG
    media_image1.png
    888
    870
    media_image1.png
    Greyscale


As to claim 23, Miao discloses the semiconductor device according to claim 22 (paragraphs above),


As to claim 24, Miao discloses the semiconductor device according to claim 22 (paragraphs above),
wherein the barrier layer comprises a III-V compound semiconductor layer ([0048]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra.

As to claim 17, Mohapatra discloses the semiconductor device according to claim 13 (paragraphs above),
wherein the semiconductor fin (22) is directly connected with the semiconductor substrate (100).  
Mohapatra does not explicitly disclose a single embodiment wherein each of a material composition of the first semiconductor wire is identical to a material composition of the semiconductor fin and a material composition of the semiconductor substrate.  
Nonetheless, Mohapatra discloses wherein the materials may be selected from a list of suggested materials such that a material composition of the first semiconductor wire (128; [0025]) is identical to a material composition of the semiconductor fin (122; [0025]) and a material composition of the semiconductor substrate (100; [0022]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select one of the material compositions of the semiconductor wire, semiconductor fin and . 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao.

As to claim 25, Miao discloses the semiconductor device according to claim 22 (paragraphs above),
wherein the semiconductor fin is directly connected with the semiconductor substrate (fig 5C, substrate 102 with fin shaped portion of substrate 102), 
Miao does not explicitly disclose a single embodiment wherein each of a material composition of the first semiconductor wire is identical to a material composition of the semiconductor fin and a material composition of the semiconductor substrate.  
Nonetheless, Miao discloses wherein the first semiconductor wire is GaAs and wherein the semiconductor substrate can be a III-V 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use GaAs as the III-V semiconductor substrate of Miao since Miao discloses that GaAs is a known III-V semiconductor material and the selection of the preferred material for improving of the semiconductor device is routine optimization for one of ordinary skill in the art and using the same material will simplify the manufacturing process of the semiconductor device. 

Allowable Subject Matter
Claims 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the semiconductor device comprising an isolation structure disposed on a sidewall of the fin-shaped structure, wherein a top surface of the isolation structure and a top surface of the dielectric layer are coplanar as recited in claims 21 and 26.  

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argued that the dielectric layer 172 of Mohapatra is only elongated in the X-direction and not in the Z-direction and it would not have been obvious to modify the dielectric layer 172 of Mohapatra.  
Examiner disagrees because the dielectric layer 172 of Mohapatra is shown to be elongated in both the X-direction and the Z-direction.  See the elongation as compared to the length of the Y-direction.  

Applicant argued that Miao fig 4C does not anticipate claim 13 because the layer 406A is directly connected with the channel layer 108A. 
Examiner disagrees because the first semiconductor wire is now considered to be the element 108B which is not directly connected with the dielectric layer 406A.  

Applicant’s arguments with respect to new claims 22-25 are moot in view of new grounds of rejection. 

Pertinent Art
The Mohapatra reference, above, discloses the similar semiconductor device as the Applicant’s invention and US Pub. No. 2018/0069006 shows (figs 4-5) that a lower fin region 110 and a nanowire 120 include spacer 142 that is removed then an interfacial layer (silicon oxide 146) and gate dielectric layer 145 are formed.  When combined this renders obvious a combined gate dielectric made of layers 146 and 145 where it is clear that layer 146 is only formed on the semiconductor layer not the isolation region.  This would also occur in the Mohapatra reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/13/2021